DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 08/20/2020. These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-2, 6 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by (Ko-Hsing Chang, Hsinchu (TW) et al. (US 2006/0208298 A1) hereinafter “Ko-Hsing”. 

With respect to claim 1, Ko-Hsing discloses a semiconductor structure, comprising: 
a trench capacitor 204 (Fig.2) disposed in a substrate (100), wherein the trench capacitor has first conductive structure 221 and a first dielectric structure 220 in contact with the first conductive structure (para [0032]).
a stacked capacitor 206 (Fig. 2) having a second conductive structure 232 and a second dielectric structure 226 in contact with the second conductive structure 232, wherein the stacked
capacitor is at least partially aligned with the trench capacitor in an axis vertical to a top surface of the substrate (the stacked capacitor 206 is partially aligned with the trench capacitor 204 in vertical, Ko-Hsing Fig 2), the first and second conductive structures are electrically connected (para [0035]).
a first electrode plate 222 electrically connected to the first 220 and second dielectric structures 226, and
a second electrode plate 218 electrically connected to the first 221 and second 232 conductive structures, such that the trench capacitor and the stacked capacitor are electrically
connected in parallel between the first and second electrode plates (Ko-Hsing, para [0035]-[0036]).

With respect to claim 2, Ko-Hsing discloses the semiconductor structure of claim 1, wherein the first conductive structure (221 Ko-Hsing Fig.2) has a top surface level with a top surface of the first dielectric structure (220, Ko-Hsing Fig.2).
	
With respect to claim 6, Ko-Hsing discloses the semiconductor structure of claim 1, wherein the second conductive structure is cup-shaped (222, Ko-Hsing, para [0034]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over (Ko-Hsing Chang, Hsinchu (TW) et al. (US 2006/0208298 A1) hereinafter “Chang” in view of Cheng; Hsin-Li et al. (US 20200066922 A1) hereinafter “Cheng”

With respect to claim 3, Ko-Hsing in view of Cheng discloses the semiconductor structure of claim 1. However, Ko-Hsing does not explicitly disclose wherein the first dielectric structure has a portion surrounded by the first conductive structure in the substrate.
On the other hand, wherein the first dielectric structure (108b, Cheng Fig.4) has a portion surrounded by the first conductive structure (106s, Cheng Fig.4) in the substrate (104, Cheng Fig.4)   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ko-Hsing according to the teachings of Cheng in order to prevent the dielectric layers and the capacitor dielectric layers from damage at high temperatures. 


With respect to claim 4, Ko-Hsing in view of Cheng discloses the semiconductor structure of claim 3, wherein the first dielectric structure (108b, Cheng Fig.4) has another portion extending above the substrate (104, Cheng Fig.4)   


Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over (Ko-Hsing Chang, Hsinchu (TW) et al. (US 2006/0208298 A1) hereinafter “Chang” in view of 
Jeng; Shin-Puu et al. (US 20210391314 A1) hereinafter “Jeng”

With respect to claim 5, Ko-Hsing discloses the semiconductor structure of claim 1. However, Ko-Hsing does not explicitly disclose wherein the second conductive structure surrounds a portion of the second dielectric structure.
On the other hand, Cheng discloses wherein the second conductive structure (112B, Jeng Fig.2) surrounds a portion of the second dielectric structure (114B, Jeng Fig.2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ko-Hsing according to the teachings of Jeng in order to prevent the dielectric layers and the capacitor dielectric layers from damage at high temperatures.


Claim(s) 7- 8 are rejected under 35 U.S.C. 103 as being unpatentable over (Ko-Hsing Chang, Hsinchu (TW) et al. (US 2006/0208298 A1) hereinafter “Ko-Hsing” in view of 
Chang; Shu-Ming et al. (US 20100052099 A1) hereinafter “Chang”

With respect to claim 7, Ko-Hsing discloses the semiconductor structure of claim 1. However, Ko-Hsing does not explicitly disclose further comprising: a via extending through the substrate, wherein the via is in contact with the first conductive structure and a third electrode plate disposed under the substrate, wherein the third electrode plate is in contact with the via.
	On the other hand, Change discloses a via (304, Chang Fig.5F) extending through the substrate, wherein the via is in contact with the first conductive structure (302a, Chang Fig.5E) and a third electrode plate (309, Fig.5F, Chang) disposed under the substrate, wherein the third electrode plate (309, Chang Fig.5F) is in contact with the via (Chang, para [0019]).

With respect to claim 8, Ko-Hsing in view of Chang disclose the semiconductor structure of claim 7, wherein the second electrode plate (307b, Chang Fig.5F) is aligned with the third electrode plate (309, Chang Fig.5F) along with the axis (Chang, para [0019]).


With respect to claim 9, Ko-Hsing in view of Chang disclose the semiconductor structure of claim 7, however, it does not explicitly disclose wherein the substrate has a thickness equal to or smaller than 6 um "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIANGLUAI MANG whose telephone number is (571)272-3545. The examiner can normally be reached Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.M./Examiner, Art Unit 2895                                                                                                                                                                                                        

/ALI NARAGHI/Examiner, Art Unit 2895